DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim status
2. 	In response to the amendments filed 02/09/2021, claims 1, 7, 9 and 12 were amended and no claims were canceled and/or added. Therefore, claims 1-19 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
5.	Claims 1-7 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawada (US Pat. No. 3,743,868) in view of Ratcliff (US Pat. No. 4,554,477).
For claim 1, Kawada discloses method of operating (Col 4, lines 13-57) a sound generation mechanism (claim 1; piezoelectric ceramic) comprising:
determining a temperature of the sound generation mechanism (E.g. Col 4, line 58 – Col 5, line 15; detecting the phase difference as a measure of temperature);

communicating an excitation frequency to the sound generation mechanism (Fig. 6: see elements 11b, 13a; Col 3, line 38 – Col 4, line 29), the excitation frequency being selected in response to the resonant frequency associated with the determined temperature (Col 5, lines 1-27: This phase difference can be compensated for thus assuring the voltage and current to have 
operating the sound generation mechanism to produce one or more sounds (Fig. 6, Col 3, lines 41-63: driving a piezoelectric ceramic element, more particularly a self excitation oscillation driving apparatus for a piezoelectric ceramic element constructed to act as a high voltage generator. The ceramic element 10 shown in this figure comprises a pair of driving electrodes 10a and 10b and an output electrode 10c. The arrangement of the electrodes simplifies the construction of the ceramic element and of the associated circuit. One of the driving 
Kawada fails to expressly disclose communicating an excitation frequency from an excitation frequency generator and that the communicated excitation frequency being selected in response to the resonant frequency associated with the determined temperature.
However, as shown by Ratcliff, it was well known in the art of generating frequency to include communicating a frequency from a frequency generator and that the communicated frequency being selected in response to the resonant frequency associated with the determined temperature (E.g. Col 5, line 57 – Col 6, line 14).
It would have been obvious to one of ordinary skill in the art of monitoring systems before the effective filling date of the claimed invention modify Kawada with the teaching of Ratcliff in order to enable automatically adjusting the frequency according to the temperature and thereby achieve optimal device operability and improve the overall system.
	For claim 2, Kawada discloses wherein the excitation frequency is generally equal to the identified resonant frequency associated with the determined temperature (claim 1: Driving apparatus for driving a piezoelectric ceramic element including a pair of driving electrodes 
For claim 3, Kawada discloses wherein the excitation frequency communicated to the sound generation mechanism varies based on the determined temperature (Col 5, lines 1-27: This phase difference can be compensated for thus assuring the voltage and current to have the same phase since the circuit constant of phase shifter 13 varies in accordance with the temperature as will be described hereunder with reference to FIG. 8. As can be noted from characteristic curves a and b (curve a represents the frequency-phase characteristic of the ceramic member and curve b the frequency-phase characteristic of the phase shifter), at a given temperature, the center frequency F.sub.o of the phase shifter is shifted by f.sub.1 from the resonance frequency f.sub.o of the ceramic element 10. Moreover, the phase shifter 13 is set such that it provides a phase delay .theta..sub.1 with respect to the phase at the resonance frequency of the ceramic element. When the ambient temperature rises the characteristic a of the ceramic element shifts to a' while the resonance frequency f.sub.o shifts to f.sub.o + .DELTA.f.sub.2 by an increment 
For claim 4, Kawada discloses wherein the excitation frequency is selected to minimize a difference between the identified resonant frequency associated with the determined temperature and the excitation frequency (see Fig. 6 which shows the basic concept of frequency control based on phase difference; see also Col 3, lines 41-63: driving a piezoelectric ceramic element, more particularly a self excitation oscillation driving apparatus for a piezoelectric ceramic element constructed to act as a high voltage generator. The ceramic element 10 shown in this figure comprises a pair of driving electrodes 10a and 10b and an output electrode 10c. The arrangement of the electrodes simplifies the construction of the ceramic element and of the associated circuit. One of the driving electrodes 10a is connected to the output terminal 11b of an amplifier 11 which may be a conventional amplifier circuit comprised by a transistor or a vacuum tube. However, in order to improve the transmission efficiency a B-class or an AB-class amplifier circuit is preferred. The other driving electrode 10b is connected to a phase detector 12. The phase detector 12 includes a resistance or a reactance element of a value which does not provide a load division effect when the ceramic element is driven. Thus for example, where the ceramic element has a resistance of about 600 ohms, the phase detector is designed to have a 
For claim 5, Kawada discloses wherein determining the temperature of the sound generation mechanism includes sensing a temperature of an environment surrounding the sound generation mechanism (E.g. Col 2, lines 8-14: the natural frequency of the ceramic element varies in dependence upon the temperature of the ceramic element itself (that is the ambient temperature and the heat generated in the element by the operation thereof), the error in the configuration of the ceramic element, load variation and the DC voltage applied across the driving electrodes).
For claim 6, Kawada discloses wherein determining the temperature of the sound generation mechanism includes sensing a temperature of one or more components of the sound generation mechanism directly (E.g. Col 4, line 58 – Col 5, line 15; wherein directly detecting the phase difference as a measure of the temperature is performed).
For claim 7, Kawada discloses wherein determining the temperature of the sound generation mechanism includes estimating a temperature of the sound generation mechanism based on a power consumption of the sound generating mechanism (E.g. Col 2, lines 8-14; wherein the operation is mention as the cause for temperature change, for which power consumption is a well-known measure, see also Col 4, lines 35-57).
For claim 10, Kawada discloses wherein the sound generation mechanism is a piezoelectric sounder and communicating the excitation frequency to the sound generation mechanism further comprises communicating the excitation frequency to a piezoelectric diaphragm of the piezoelectric sounder (E.g. Claim 1: Driving apparatus for driving a piezoelectric ceramic element including a pair of driving electrodes wherein a driving voltage 
For claim 11, Kawada discloses a sound driver for communicating the excitation frequency to the sound generation mechanism (Fig. 6; see the amplifier 11). 
For claim 12, is interpreted and rejected as discussed with respect to claim 1.
For claim 13, Kawada discloses wherein the excitation frequency is selected to maximize a sound pressure level of the sound waves at the temperature (Col 3, line 38 – Col 5, line 27; it is inherent as they refer to the result of driving the mechanism at its resonant frequency).
For claim 14, is interpreted and rejected as discussed with respect to claim 4.
For claim 15, is interpreted and rejected as discussed with respect to claim 2.
For claim 16, Kawada discloses wherein the sound generation mechanism is operable over a range of temperatures (it is inherent because Kawada discloses a temperature compensation of a certain range and does not restrict the usage of the device to one specific temperature).

For claim 18, Kawada discloses a module for determining the temperature of the sound generation mechanism (E.g. Col 4, line 58 – Col 5, line 15; detecting the phase difference as a measure of the temperature).

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawada in view of Ratcliff and further in view of admitted prior art (“APA”).
For claim 8, Kawada in view of Ratcliff fails to expressly disclose wherein identifying the resonant frequency of the sound generation mechanism associated with the sensed temperature includes selecting a stored value of the resonant frequency from a database.
Examiner took official notice in the action mailed 9 November 2020, to the fact that it is old and a known expedient in the art of identifying resonant frequency to include identifying resonant frequency of a sound generation mechanism associated with sensed temperature includes selecting a stored value of the resonant frequency from a database in order to satisfy system needs and/or design requirement that needs and/or require to use such well known method to identify the resonant frequency. As per MPEP § 2144.03(C), the statement that it is old and a known expedient in the art of identifying resonant frequency to include identifying resonant frequency of a sound generation mechanism associated with sensed temperature includes selecting a stored value of the resonant frequency from a database is taken to be admitted prior art (APA) because Applicant failed to traverse the assertion of official notice or the traverse was inadequate because Applicant's response or remarks fails to reference Examiner's assertion of official notice. Reliance on APA does not constitute new ground(s) of rejection.

Therefore, it would have been obvious to one of ordinary skills in the art of identifying resonant frequency before the effective filing date of the claimed invention to modify Kawada in view of Ratcliff to identify resonant frequency of a sound generation mechanism associated with sensed temperature includes selecting a stored value of the resonant frequency from a database as taught by APA in order to satisfy system needs and/or design requirement that needs and/or require to use such well known method to identify the resonant frequency.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawada in view of Ratcliff and further in view of Motomiya et al. (Motomiya; US 2016/0258803).
For claim 9, Kawada in view of Ratcliff fails to expressly disclose wherein identifying the resonant frequency of the sound generation mechanism associated with the sensed temperature includes using an algorithm to calculate the resonant frequency using the determined temperature.
However, as shown by Motomiya, it was well known in the art of identifying a resonant frequency to include identifying a resonant frequency of sound generation mechanism associated with sensed temperature includes using an algorithm to calculate the resonant frequency using the determined temperature [E.g. 0047, Fig. 2].
It would have been obvious to one of ordinary skill in the art of monitoring systems before the effective filling date of the claimed invention modify Kawada in view of Ratcliff with the teaching of Motomiya in order to always have an accurate measurement of the resonant frequency in accordance with the temperature.

19 is rejected under 35 U.S.C. 103 as being unpatentable over Kawada in view of Konno et al. (Konno; US 2014/0161278).
For claim 19, Kawada fails to expressly disclose wherein the module for determining the temperature of the sound generation mechanism includes a temperature sensor.
However, as shown by Konno, it was well known in the art of sound generating mechanisms to include a module for determining temperature of sound generation mechanism that includes a temperature sensor [E.g. 0049-0055, 0061, 0073-0083].
It would have been obvious to one of ordinary skill in the art of monitoring systems before the effective filling date of the claimed invention modify Kawada with the teaching of Konno in order to obtain an accurate measurement of the temperature of the sound generating mechanism and thereby achieve the best possible result for the outputting the sound.

Response to Remarks
9.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689